J-S45008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    AMY MACHALETTE                             :
                                               :
                      Appellant                :       No. 654 EDA 2016

            Appeal from the Judgment of Sentence October 2, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0012069-2013


BEFORE:       GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED AUGUST 07, 2017

        Appellant, Amy Machalette, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following her

bench trial convictions of aggravated assault, possessing instruments of

crime (“PIC”), recklessly endangering another person (“REAP”), and simple

assault.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts of this case.          Therefore, we have no need to restate them.

Procedurally, on October 1, 2013, the Commonwealth charged Appellant

with aggravated assault, PIC, REAP, and simple assault.            On October 3,

____________________________________________


1
    18 Pa.C.S.A. §§ 2702(a)(1), 907(a), 2705, 2701(a), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S45008-17


2013, Appellant filed a suppression motion, which claimed Detective Druding

continued to question her after she had asked for an attorney while in police

custody on September 9, 2013.      After an April 4, 2014 hearing, the court

denied the motion on April 10, 2014. Appellant proceeded to a bench trial

on July 6, 2015.      On July 9, 2015, the court convicted Appellant of

aggravated assault, PIC, REAP, and simple assault.        The court deferred

sentencing pending the preparation of a pre-sentence investigation (“PSI”)

report.

      On October 2, 2015, the court sentenced Appellant to an aggregate

term of forty (40) to eighty (80) months’ incarceration, followed by five (5)

years’ probation. On October 8, 2015, Appellant timely filed a post-sentence

motion, which the court denied on February 19, 2016. Appellant timely filed

a notice of appeal on February 26, 2016.       On March 2, 2016, the court

ordered Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P.1925(b), and Appellant timely complied on April

4, 2016.

      Appellant raises the following issues for our review:

           DID NOT THE TRIAL COURT ERR IN DENYING APPELLANT’S
           MOTION TO SUPPRESS THE STATEMENT THAT WAS TAKEN
           FROM APPELLANT WHILE SHE WAS IN CUSTODY AND
           INVOKED HER 6TH AMENDMENT RIGHT TO SPEAK WITH
           COUNSEL BEFORE ANSWERING FURTHER QUESTIONS?

           WAS NOT THE EVIDENCE INSUFFICIENT TO SUPPORT THE
           CONVICTION    FOR   AGGRAVATED    ASSAULT   UNDER
           [SECTION] 2702[?] THE EVIDENCE FAILED TO ESTABLISH
           THAT…APPELLANT     POSSESSED    A   WEAPON    AND

                                     -2-
J-S45008-17


          INTENTIONALLY SHOT [VICTIM] WHILE INTENDING TO
          CAUSE   SERIOUS   BODILY    INJURY.    DID   THE
          COMMONWEALTH FAIL TO SHOW THAT APPELLANT
          INTENTIONALLY SHOT [VICTIM] OR ACTED WITH MALICE
          MANIFESTING AN EXTREME INDIFFERENCE TO THE VALUE
          OF HUMAN LIFE?

(Appellant’s Brief at 3). 2

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Daniel J.

Anders, we conclude Appellant’s issues on appeal merit no relief. The trial

court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed October 4, 2016, at 5-

9) (finding: (1) Detective Druding interviewed Appellant on day of shooting;

prior to start of interview, Detective Druding read Appellant her Miranda

rights and asked Appellant if she understood her rights; Appellant responded

that she understood her rights and signed Miranda waiver form; when

Detective Druding asked Appellant whom she shot, Appellant replied, “My

dad said I should get a lawyer”; Detective Druding immediately stopped

interview and reiterated to Appellant that it was her decision to get attorney;

after brief silence, Appellant started talking about shooting and stated she

shot Victim; as result, Detective Druding continued interviewing Appellant;
____________________________________________


2
  Throughout the trial court proceedings and on appeal,         Appellant has
erroneously labeled the suppression issue as a denial            of her Sixth
Amendment right to counsel.        Nevertheless, Appellant’s    claim actually
challenges the alleged denial of her Fifth Amendment right to   counsel during
a custodial interrogation.



                                           -3-
J-S45008-17


significantly, Appellant did not attempt to stop interview at any time or make

any other reference to attorney during interview; additionally, Appellant

reviewed and signed her statement upon completion of interview; under

these circumstance, Appellant did not “unambiguously” invoke her right to

counsel, and court properly denied suppression motion; (2) Commonwealth

presented ample evidence at trial, which established Appellant intentionally

shot Victim at close range without justification; this evidence included

Appellant’s statement to Detective Druding in which Appellant said she

aimed low and shot Victim when Victim made fist to punch Appellant; Victim

did not sustain serious bodily injury only because bullet struck her

cellphone; fact that bullet hit cellphone instead of Victim’s thigh did not

preclude finding that Appellant had specific intent to cause serious bodily

injury to Victim; thus, sufficient evidence supported Appellant’s conviction of

aggravated assault). Accordingly, we affirm on the basis of the trial court’s

opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/2017




                                     -4-
Circulated 07/14/2017 12:32 PM